Citation Nr: 0104178	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-13 772A	)	DATE
	)
	)


THE ISSUE

Whether a September 30, 1998 decision of the Board of 
Veterans' Appeals (Board), which denied entitlement to an 
effective date earlier than June 8, 1995, for the assignment 
of an increased rating to 30 percent for service-connected 
herniated tendon sheath of the right wrist involving Muscle 
Group (MG) VII, should be revised or reversed on the grounds 
of clear and unmistakable error (CUE).  



REPRESENTATION

Moving Party Represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The moving party had active service from November 1942 to 
January 1946.  

On September 30, 1998, the Board denied entitlement to an 
effective date earlier than June 8, 1995, for the assignment 
of an increased rating to 30 percent for the service-
connected right wrist disability.  In November 1998, a Motion 
for Reconsideration of the September 1998 Board decision was 
received from the moving party's representative.  In December 
1998, the Board denied the Motion for Reconsideration and the 
moving party was so notified.  In the notice letter, the 
Board informed the moving party that it would also consider 
the Motion for Reconsideration as a request for revision on 
the grounds of clear and unmistakable error (CUE) under a 
recently enacted law (Pub. L. No. 105-111) (1997), but that 
it would defer action until the regulations were finalized.  

In March 1999, the Board sent a letter to the moving party 
and his representative and advised them of the recent 
enactment of legislation and the appropriate procedures, 
provided a copy of the final rule amending the Board's Rules 
of Practice governing review of Board decisions on the basis 
of CUE, and requested that they set forth the specific basis 
in support of that claim.  The Board noted that a docket 
number had been assigned, and that the motion must be 
received within 60 days from the date of the letter; any 
motion received after 60 days would be assigned a new docket 
number and would be reviewed in the order received.  

In a letter received on July 26, 1999, the moving party, 
through his representative, set forth allegations of CUE 
within the Board's decision of September 30, 1998, and such 
allegations were further expanded upon in subsequent 
submissions.  

This matter is before the Board as an original action on the 
motion by the moving party in which he alleges CUE in a 
September 30, 1998 Board decision that denied entitlement to 
an effective date earlier than June 8, 1995, for the 
assignment of an increased rating to 30 percent for the 
service-connected right wrist disability.  
FINDING OF FACT

1.  No relevant grave procedural error is shown as to the 
Board's decision of September 30, 1998 denying entitlement to 
an effective date earlier than June 8, 1995, for an increased 
rating to 30 percent for the service-connected right wrist 
disability.  

2.  The moving party has failed to set forth a viable claim 
of CUE of fact or law in the Board's decision of September 
30, 1998, denying entitlement to an effective date earlier 
than June 8, 1995, for the assignment of an increased rating 
to 30 percent for the service-connected right wrist 
disability.  


CONCLUSIONS OF LAW

1.  A final decision was entered by the Board on September 
30, 1998, denying entitlement to an effective date earlier 
than June 8, 1995, for the assignment of an increased rating 
to 30 percent for the service-connected right wrist 
disability.  38 U.S.C.A. §§ 7103(a), 7104(a) (West 1991); 38 
C.F.R. §§ 3.400(o)(2), 20.1401, 20.1402(a) (2000).  

2.  The moving party has not advanced a viable claim of clear 
and unmistakable error in the September 30, 1998 Board 
decision that denied an effective date earlier than June 8, 
1995, for the assignment of an increased rating to 30 percent 
for the service-connected right wrist disability.  38 
U.S.C.A. § 7111 (West Supp. 2000); 38 C.F.R. §§ 20.1400, 
20.1403, 20.1404(b), 20.1405 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claim of CUE is a collateral attack on a prior final RO or 
Board decision.  Hayre v. West, 188 F.3d 1327, 1333 (Fed. 
Cir. 1999) citing Bustos v. West, 179 F.3d 1378 (Fed. Cir. 
1999).  As referenced above, and as set forth in 38 C.F.R. §§ 
20.1400, 20.1401(a), a final Board decision is a condition 
precedent to review for CUE under 38 U.S.C.A. § 7111.  A 
final decision is defined by regulation as one which was 
appealable under Chapter 72 of Title 38, United States Code, 
or which would have been so appealable if such provision had 
been in effect of the time of the decision.  38 C.F.R. § 
20.1401(a).  Review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
as it existed when that decision was made.  64 Fed. Reg. 
2134, 2139 (1999) (codified at 38 C.F.R. § 20.1403(b)); see 
Russell v. Principi, 3 Vet. App. 310, 314 (1992).  The 
September 30, 1998 Board decision is a final decision and 
appealable under the provisions above.  

By operation of 38 U.S.C.A. §§ 7103(a) and 7104(a), decisions 
of the Board are final.  The Board recognizes that final 
Board decisions may be vitiated in cases of grave procedural 
error.  Hayre at 1334 (where there is a breach of the duty to 
assist in which VA fails to obtain pertinent service medical 
records specifically requested by the claimant and fails to 
provide the claimant with notice explaining the deficiency, 
the claim does not become final for purposes of appeal); see 
also Tabalazon v. Brown, 8 Vet. App. 359, 361 (1995).  
However, Hayre refers to pertinent records, and the records 
the veteran refers to are not pertinent to this case as will 
be discussed below.

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  38 
C.F.R. § 20.1403(c).  If it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be CUE.  Id.  CUE is a very specific and rare kind of 
error.  38 C.F.R. § 20.1403(a).  It is the kind of error, of 
fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Generally, either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time, were incorrectly applied.  Id.; see also Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993); Russell v. Principi, 3 
Vet.App. 310 (1992).  

The regulations also provide that a motion for CUE must set 
forth clearly and specifically the alleged clear and 
unmistakable error, or errors, of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been manifestly different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure of the Secretary of Veterans 
Affairs to fulfill his duty-to-assist obligation, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement.  38 C.F.R. 
§ 20.1404(d); see also Elkins v. Brown, 8 Vet. App.  391, 396 
(1995); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  
Motions that fail to comply with the requirements set forth 
in this paragraph shall be denied.  See 38 C.F.R. 
§ 20.1404(b).  

The record reflects that the Board, by its decision of 
September 30, 1998, denied entitlement to an effective date 
earlier than June 8, 1995, for the assignment of an increased 
rating to 30 percent for the service-connected right wrist 
disability.  Based on its review of the evidence, the Board 
found that there was no appeal from a January 1956 rating 
decision that confirmed the 10 percent rating assigned for 
the service-connected right wrist disability; that a formal 
claim for increase was received on December 12, 1995; that 
the RO assigned an increased rating to 30 percent, effective 
from June 8, 1995 (the date of a VA outpatient record within 
one year preceding the claim, which the RO found showed 
increased disability) and, that within the year preceding 
December 12, 1995, it was not factually ascertainable that 
the right wrist disability increased from 10 percent to 30 
percent on a date prior to June 8, 1995.  

The assignment of an effective date for an increased rating 
is governed by statute and regulation.  Under 38 U.S.C. § 
5110(b)(2), "[t]he effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date. " See 
also 38 C.F.R. § 3.400(o)(2) (2000) (to the same effect).  
Therefore, evidence in a claimant's file which demonstrates 
that an increase in disability was "ascertainable" up to one 
year prior to the claimant's submission of a "claim" for VA 
compensation should be dispositive on the question of an 
effective date for any award that ensues.  A "claim" is 
defined in the VA regulations, under 38 C.F.R. § 3.1(p) 
(2000), as "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  Under 38 C.F.R. § 
3.157 (2000), the submission of certain medical records may 
constitute an "informal claim" for an increase in disability 
compensation.

In the instant case, the moving party argues that he was 
treated by VA for his right wrist disability on numerous 
occasions subsequent to 1956, including most recently in 
1983, and that the failure to obtain these records amounted 
to a failure of the duty to assist.  Assuming that the 
failure to obtain the aforementioned VA records amounted to 
error (Bell v. Derwinski, 2 Vet. App. 611 (1992) or even 
grave procedural error (Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), such error is not pertinent to the assignment of 
the proper effective date.  In this regard, as noted in the 
applicable criteria, the effective date for increase can be 
no earlier than one year prior to the date of claim for 
increase.  Thus, it is seen that any records from 1983 would 
not be pertinent to the issue of the proper effective date.  
Similarly, the moving party has not provided persuasive 
reasons why the result would have been different but for the 
alleged error.  

Based on the foregoing, it is concluded that the Board's 
decision of September 30, 1998, denying entitlement to an 
effective date earlier than June 8, 1995 for the assignment 
of an increased rating to 30 percent for the service-
connected right wrist disability was consistent with the 
evidence then on file and in conformity with all governing 
legal authority then in effect.  As such decision was without 
CUE of fact or law, denial of the motion is in order.  


ORDER

The motion for revision or reversal of the Board's decision 
of September 30, 1998, which denied entitlement to an 
effective date earlier than June 8, 1995 for the assignment 
of an increased rating to 30 percent for service-connected 
herniated tendon sheath of the right wrist involving Muscle 
Group (MG) VII, is denied.  	



_____________________________
Iris S. Sherman
Member, Board of Veterans' Appeals


 


